Name: Commission Regulation (EC) No 1394/97 of 18 July 1997 establishing projected regional reference amounts, and the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed, for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: farming systems;  plant product;  economic policy
 Date Published: nan

 19 . 7 . 97 I EN I Official Journal of the European Communities No L 190/31 COMMISSION REGULATION (EC) No 1394/97 of 18 July 1997 establishing projected regional reference amounts, and the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed, for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for pro ­ ducers of certain arable crops ('), as last amended by Regulation (EC) No 922/97 (2), and in particular Article 12 thereof, Whereas Article 5 ( 1 ) (c) of Regulation (EEC) No 1765/92 specifies that the Commission shall establish a projected regional reference amount for each region identified in a Member State's regionalization plan on the basis of a comparison between the cereals or oil seeds yields for that region and the Community's average cereal or oil seed yield; Whereas Article 11 (2) of Regulation (EEC) No 1765/92 specifies that producers who apply for an oil seeds compensatory payment shall be entitled to an advance payment of no more than 50 % of the appropriate projected regional reference amount; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 1 . A succinct explanation of the calculation of the projected regional reference amounts, as required by Article 5 (3) of Regulation (EEC) No 1765/92, is given in Annex I. 2. The projected regional reference amounts for the 1997/98 marketing years shall be as given in Annex II . Article 2 The advance payments to be made to producers of oil seeds under the terms of Article 11 (2) of Regulation (EEC) No 1765/92 shall , for the 1997/98 marketing year, be of a value equal to 50 % of the appropriate projected regional reference amount given in Annex II. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p . 12. 0 OJ No L 133, 24. 5. 1997, p . 1 . No L 190/32 EN Official Journal of the European Communities 19 . 7. 97 ANNEX I A succinct explanation of the calculation of the projected regional reference amounts for producers of oil seeds in the 1997/98 marketing year The projected regional reference amounts have been calculated in accordance with the provisions of Article 5 ( 1 ) (c) of Regulation (EEC) No 1765/92. In calculating these amounts the Commission has respected the information supplied by the Member States pursuant to Article 3 (2) of the same Regulation , and the choice of whether the comparison of yields is based on cereals or oil seeds pursuant to Article 5 ( 1 ) (c) of the same Regulation. The projected regional reference amounts for the 1997/98 marketing year are given in Annex II . 19 . 7 . 97 F EN Official Journal of the European Communities No L 190/33 ANNEX II Projected regional reference amounts  1997/98 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) BelgiÃ «/Belgique: Polders/Polders Oil seeds 2,40 440,85 Leemstreek/Limoneuse Oil seeds 3,31 608,00 Zandleemstreek/Sablo-limoneuse Oil seeds 3,12 573,10 Condroz/Condroz Oil seeds 3,07 563,92 Weidestreek/HerbagÃ ¨re Oil seeds 3,03 556,57 Zandstreek/Sablonneuse Oil seeds 2,85 523,51 Kempen/Campine Oil seeds 2,72 499,63 Famenne/Famenne Oil seeds 2,97 545,55 Fagnes/Fagnes Oil seeds 3,15 578,61 Ardennen/Ardenne Oil seeds 2,99 549,22 Jurastreek/Jurassique Oil seeds 3,38 620,86 Hen . Kempen/Campine-HennuyÃ ¨re Cereals 6,44 606,90 Hoge Ardennen/Haute Ardenne Cereals 3,77 355,28 Danmark: Oil seeds 2,700 495,95 Deutschland: Schleswig-Holstein Oil seeds 3,380 620,86 Hamburg Oil seeds 3,070 563,92 Bremen Oil seeds 3,130 574,94 Niedersachsen :  Regions 1-9 Oil seeds 3,060 562,08  Region 10 Oil seeds 3,440 631,88 Nordrhein-Westfalen Oil seeds 3,110 571,26 Hessen Oil seeds 3,100 569,43 Rheinland-Pfalz Oil seeds 2,850 523,51 Baden-WÃ ¼rttemberg Oil seeds 2,970 545,55 Bayern Oil seeds 3,180 584,12 Saarland Oil seeds 2,700 495,95 Berlin Oil seeds 2,680 492,28 Brandenburg:  Region 1 Oil seeds 3,440 631,88 l  Region 2 Oil seeds 2,680 492,28 Mecklenburg-Vorpommern Oil seeds 3,440 631,88 Sachsen Oil seeds 2,960 543,71 Sachsen-Anhalt Oil seeds 2,670 490,44 ThÃ ¼ringen Oil seeds 2,870 527,18 Ã Ã »Ã »Ã ¬Ã ´Ã ±:  Region 1 Oil seeds 1,900 349,00  Region 2 Oil seeds 2,200 404,1 1 EspaÃ ±a: Non-irrigated: 1 Cereals 0,900 84,82 2 Cereals 1,200 113,09 3 Cereals 1,500 141,36 \ 4 Cereals 1,800 169,63 5 Cereals 2,000 188,48 No L 190/34 EN Official Journal of the European Communities 19 . 7. 97 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Irrigated: 6 7 8 9 10 11 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals 2,200 2,500 2,700 3,200 3,700 4,100 3,000 3,100 3,200 3,400 3,500 3,600 3,700 3,800 3,900 4,000 4,100 4,200 4,300 4,400 4,500 4,600 4,700 4,800 4,900 5,000 5,100 5,200 5,300 5,400 5,500 5,700 5,800 5,900 6,100 6,200 6,300 6,400 6,600 7,100 8,200 8,300 207,33 235,60 254,45 301,57 348,68 386,38 282,72 292,14 301,57 320,41 329,84 339,26 348,68 358,11 367,53 376,96 386,38 395,80 405,23 414,65 424,08 433,50 442,92 452,35 461,77 471,20 480,62 490,04 499,47 508,89 518,32 537,16 546,59 556,01 574,86 584,28 593,71 603,13 621,98 669,10 772,76 782,18 France: Zone I:  Soja Non-irrigated Irrigated  Colza/Tournesol Cereals Cereals Cereals 5,930 8,120 6,023 558,84 765,22 567,60 Zone II :  Soja Non-irrigated Irrigated  Colza/Tournesol Cereals Cereals Cereals 4,680 8,770 5,554 441,04 826,48 523,40 Ireland: Oil seeds 3,300 606,17 19 . 7. 97 PEN Official Journal of the European Communities No L 190/35 \ I l Final Member State Region Reference Yield(t/ha) reference amount I I (ECU/ha) Italia: Torino montagna interna Cereals 2,224 209,59 Torino collina interna Oil seeds 3,612 663,48 Torino pianura Oil seeds 4,399 808,04 l Vercelli  Biella montagna interna Cereals 4,853 457,34 Vercelli  Biella collina interna Oil seeds 4,233 777,54 Vercelli  Biella pianura Oil seeds 4,826 886,47 Novara  Verbano  Cusio  Ossola montagna interna Cereals 3,731 351,61 Novara  Verbano  Cusio  Ossola collina interna Oil seeds 3,744 687,72 Novara pianura Oil seeds 4,488 824,38 Cuneo montagna interna Oil seeds 3,762 691,03 \ Cuneo collina interna Oil seeds 3,877 712,15 Cuneo pianura Oil seeds 4,187 769,10 \ Asti collina interna Oil seeds 3,254 597,72 Asti pianura Oil seeds 3,409 626,19 Alessandria montagna interna Oil seeds 3,550 652,09 Alessandria collina interna Oil seeds 3,384 621,59 Alessandria pianura Oil seeds 3,359 617,00 Aosta montagna interna Cereals 2,328 219,39 Varese montagna interna Oil seeds 3,950 725,56 Varese collina interna Oil seeds 3,437 631,33 Varese pianura Oil seeds 3,244 595,88 Como  Lecco subz. 1 montagna interna Cereals 6,652 626,88 Como  Lecco subz. 1 collina interna Oil seeds 3,541 650,43 Como pianura Oil seeds 4,167 765,42 I Sondrio montagna interna Cereals 4,793 451,69 Milano collina interna Oil seeds 4,349 798,85 Milano  Lodi pianura Oil seeds 4,662 856,35 Bergamo  Lecco subz. 2 montagna interna Cereals 3,817 359,71 Bergamo  Lecco subz. 2 collina interna Oil seeds 4,375 803,63 Bergamo pianura Oil seeds 5,000 918,43 Brescia montagna interna Cereals 5,469 515,39 Brescia collina interna Oil seeds 5,000 918,43 Brescia pianura Oil seeds 5,000 918,43 Pavia montagna interna Oil seeds 3,377 620,31 Pavia collina interna Oil seeds 3,578 657,23 Pavia pianura Oil seeds 4,194 770,38 Cremona pianura Oil seeds 4,737 870,12 Mantova collina interna Oil seeds 4,620 848,63 Mantova pianura Oil seeds 5,000 918,43 Bolzano montagna interna Cereals 1,848 174,15 Trento montagna interna Cereals 4,374 412,20 Verona montagna interna Oil seeds 5,000 918,43 Verona collina interna Oil seeds 4,715 866,08 Verona pianura Oil seeds 4,972 913,29 Vicenza montagna interna Oil seeds 4,439 815,38 ! Vicenza collina interna Oil seeds 5,000 918,43 Vicenza pianura Oil seeds 4,817 884,82 Belluno montagna interna Oil seeds 3,499 642,72 Treviso collina interna Oil seeds 4,422 812,26 Treviso pianura Oil seeds 4,640 852,31 Venezia pianura Oil seeds 4,688 861,12 Padova collina interna Oil seeds 4,044 742,83 Padova pianura Oil seeds 4,300 789,85 Rovigo pianura Oil seeds 4,502 826,96 Udine montagna interna Cereals 4,320 407,1 1 Udine collina interna Oil seeds 4,159 763,95 Udine pianura Oil seeds 4,552 836,14 Gorizia collina interna Oil seeds 4,049 743,75 Gorizia pianura Oil seeds 4,517 829,71 Trieste pianura Cereals 4,879 459,79 Pordenone montagna interna Oil seeds 3,012 553,26 Pordenone collina interna Oil seeds 3,570 655,76 Pordenone pianura Oil seeds 4,150 762,30 Imperia montagna interna Cereals 3,372 317,77 Imperia collina interna Cereals 3,372 317,77 Imperia collina litoranea Cereals 3,372 317,77 Communities 19 . 7 . 97No L 190/36 HEN Official Journal of the European Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Savona montagna interna Cereals 3,372 317,77 Savona montagna litoranea Cereals 3,372 317,77 Savona collina interna Cereals 3,372 317,77 Savona collina litoranea Cereals 3,372 317,77 Genova montagna interna Cereals 3,372 317,77 Genova montagna litoranea Cereals 3,372 317,77 Genova collina interna Cereals 3,372 317,77 Genova collina litoranea Cereals 3,372 317,77 La Spezia montagna interna Cereals 3,372 317,77 La Spezia collina interna Cereals 3,372 317,77 La Spezia collina litoranea Cereals 3,372 317,77 Piacenza montagna interna Cereals 3,676 346,42 Piacenza collina interna Oil seeds 3,607 662,56 Piacenza pianura Oil seeds 3,895 715,46 Parma montagna interna Oil seeds 3,631 666,97 Parma collina interna Oil seeds 3,693 678,35 Parma pianura Oil seeds 3,808 699,48 Reggio Emilia montagna interna Cereals 3,188 300,43 Reggio Emilia collina interna Oil seeds 2,989 549,04 Reggio Emilia pianura Oil seeds 4,124 757,52 Modena montagna interna Cereals 3,834 361,31 Modena collina interna Oil seeds 3,599 661,09 Modena pianura Oil seeds 4,209 773,14 Bologna montagna interna Cereals 4,360 410,88 Bologna collina interna Oil seeds 3,277 601,94 Bologna pianura Oil seeds 3,890 714,54 Ferrara pianura Oil seeds 4,590 843,12 Ravenna collina interna Oil seeds 3,366 618,29 Ravenna pianura Oil seeds 3,644 669,35 ForlÃ ¬ montagna interna Cereals 2,828 266,51 ForlÃ ¬  Rimini collina interna Oil seeds 3,190 585,96 ForlÃ ¬  Rimini collina litoranea Oil seeds 3,125 574,02 ForlÃ ¬  Rimini pianura Oil seeds 3,426 629,31 Massa Carrara montagna interna Cereals 5,659 533,30 Massa Carrara montagna litoranea Cereals 7,970 751,09 Massa Carrara collina interna Cereals 5,952 560,91 Lucca montagna litoranea Cereals 5,320 501,35 Lucca montagna interna Cereals 3,437 323,90 Lucca pianura Oil seeds 3,135 575,86 Pistoia montagna interna Oil seeds 3,536 649,52 Pistoia collina interna Oil seeds 3,495 641,98 Firenze  Prato montagna interna Oil seeds 2,971 545,73 Firenze  Prato collina interna Oil seeds 2,695 495,03 Firenze pianura Oil seeds 2,873 527,73 Livorno collina litoranea Oil seeds 3,089 567,41 Pisa collina interna Oil seeds 2,850 523,51 Pisa collina litoranea Oil seeds 2,848 523,14 Pisa pianura Oil seeds 2,947 541,32 Arezzo montagna interna Oil seeds 2,967 545,00 Arezzo collina interna Oil seeds 2,816 517,26 Siena montagna interna Oil seeds 2,560 470,24 Siena collina interna Oil seeds 3,027 556,02 Grosseto montagna interna Oil seeds 2,478 455,18 Grosseto collina interna Oil seeds 3,013 553,45 Grosseto collina litoranea Oil seeds 2,961 543,90 Grosseto pianura Oil seeds 3,040 558,41 Perugia montagna interna Oil seeds 2,964 544,45 Perugia collina interna Oil seeds 3,003 551,61 Terni montagna interna Oil seeds 3,837 704,80 Terni collina interna Oil seeds 3,103 569,98 Pesaro Urbino montagna interna Oil seeds 2,979 547,20 Pesaro Urbino collina interna Oil seeds 3,005 551,98 Pesaro Urbino collina litoranea Oil seeds 3,066 563,18 Ancona montagna interna Oil seeds 3,099 569,24 Ancona collina interna Oil seeds 3,122 573,47 Ancona collina litoranea Oil seeds 3,160 580,45 Macerata montagna interna Oil seeds 3,075 564,84 19. 7. 97 EN Official Journal of the European Communities No L 190/37 l \ Final Member State Region Reference Yield(t/ha) reference amount \ (ECU/ha) \ Macerata collina interna Oil seeds 3,218 591,10 Macerata collina litoranea Oil seeds 3,207 589,08 Ascoli Piceno montagna interna Cereals 3,446 324,75 Ascoli Piceno collina interna Oil seeds 3,054 560,98 \ Ascoli Piceno collina litoranea Oil seeds 3,067 563,37 Viterbo collina interna Oil seeds 3,027 556,02 Viterbo pianura Oil seeds 3,239 594,96 Rieti montagna interna Oil seeds 3,352 615,72 Rieti collina interna Oil seeds 3,186 585,23 Roma montagna interna Oil seeds 3,016 554,00 Roma collina interna Oil seeds 3,114 572,00 Roma collina litoranea Oil seeds 3,138 576,41 Roma pianura Oil seeds 3,133 575,49 Latina montagna interna Oil seeds 2,662 488,97 Latina collina interna Oil seeds 3,637 668,07 Latina collina litoranea Cereals 4,697 442,64 Latina pianura Oil seeds 3,398 624,17 Frosinone montagna interna Oil seeds 2,401 441,03 Frosinone collina interna Oil seeds 3,305 607,08 L'Aquila montagna interna Oil seeds 3,038 558,04 Teramo montagna interna Oil seeds 2,849 523,32 Teramo collina interna Oil seeds 3,003 551,61 Teramo collina litoranea Oil seeds 3,104 570,16 Pescara montagna interna Cereals 3,323 313,16 Pescara collina interna Oil seeds 2,976 546,65 Pescara collina litoranea Oil seeds 3,108 570,90 Chieti montagna interna Cereals 2,443 230,23 Chieti collina interna Oil seeds 2,850 523,51 Chieti collina litoranea Oil seeds 3,098 569,06 l Campobasso montagna interna Oil seeds 2,875 528,10 Campobasso collina interna Oil seeds 2,981 547,57 Campobasso collina litoranea Oil seeds 2,983 547,94 \ Isernia montagna interna Cereals 3,005 283,19 Isernia collina interna Cereals 3,788 356,98 Caserta montagna interna Oil seeds 4,000 734,75 Caserta collina interna Oil seeds 2,712 498,16 Caserta collina litoranea Oil seeds 3,237 594,59 Caserta pianura Oil seeds 3,176 583,39 Benevento collina interna Oil seeds 2,763 507,53 Benevento montagna interna Oil seeds 2,941 540,22 Napoli collina interna Oil seeds 3,560 653,92 \ Napoli collina litoranea Cereals 5,316 500,98 Napoli pianura Cereals 8,209 773,61 \ Avellino montagna interna Oil seeds 2,901 532,87 Avellino collina interna Cereals 3,809 358,96 Salerno montagna interna Cereals 1,842 173,59 Salerno collina interna Oil seeds 3,760 690,66 Salerno collina litoranea Cereals 2,087 196,68 Salerno pianura Oil seeds 3,656 671,56 Foggia montagna interna Oil seeds 2,898 532,32 Foggia collina interna Oil seeds 2,897 532,14 Foggia collina litoranea Cereals 2,485 234,18 Foggia pianura Oil seeds 2,901 532,87 Bari collina interna Oil seeds 2,916 535,63 Bari pianura Cereals 1,535 144,66 Taranto collina litoranea Oil seeds 3,121 573,29 Taranto pianura Oil seeds 2,783 511,20 Brindisi collina litoranea Cereals 1,154 108,75 Brindisi pianura Oil seeds 3,970 729,24 Lecce pianura Oil seeds 3,637 668,07 Potenza montagna interna Cereals 1,611 151,82 Potenza montagna litoranea Cereals 1,601 150,88 Potenza collina interna Oil seeds 2,458 451,50 Matera montagna interna Oil seeds 2,444 448,93 Matera collina interna Oil seeds 2,508 460,69 Matera pianura Oil seeds 2,788 512,12 Cosenza montagna interna Oil seeds 4,000 734,75 No L 190/38 EN Official Journal of the European Communities 19 . 7. 97 \ \ Final Member State Region Reference Yield(t/ha) reference amount \ \ (ECU/ha) Cosenza montagna litoranea Cereals 1,632 153,80 Cosenza collina interna Oil seeds 2,758 506,61 Cosenza collina litoranea Cereals 1,451 136,74 Cosenza pianura Oil seeds 3,185 585,04 Catanzaro  Crotone  Vibo Valentia montagna interna Oil seeds 3,375 619,94 Catanzaro  Crotone  Vibo Valentia collina \ interna Cereals 2,074 195,45 Catanzaro  Crotone  Vibo Valentia collina litoranea Cereals 1,861 175,38 Catanzaro  Crotone pianura Cereals 1,664 156,81 Reggio Calabria montagna interna Cereals 1,702 160,40 Reggio Calabria montagna litoranea Cereals 1,612 151,91 Reggio Calabria collina litoranea Cereals 1,697 159,92 ! Reggio Calabria pianura Cereals 2,678 252,37 Trapani collina interna Cereals 1,706 160,77 Trapani collina litoranea Cereals 1,606 151,35 Trapani pianura Cereals 1,606 151,35 Palermo montagna interna Cereals 1,918 180,75 Palermo montagna litoranea Cereals 1,610 151,73 Palermo collina interna Cereals 1,584 149,27 Palermo collina litoranea Cereals 1,556 146,64 Palermo pianura Cereals 1,507 142,02 Messina montagna interna Cereals 1,278 120,44 Messina montagna litoranea Cereals 1,222 115,16 Messina collina litoranea Cereals 1,289 121,47 Agrigento montagna interna Cereals 1,669 157,29 Agrigento collina interna Cereals 1,512 142,49 Agrigento collina litoranea Cereals 1,333 125,62 Agrigento pianura Cereals 1,667 157,10 \ Caltanissetta collina interna Cereals 1,333 125,62 Caltanissetta collina litoranea Cereals 1,080 101,78 Caltanissetta pianura Cereals 1,027 96,78 Enna montagna interna Cereals 1,100 103,66 Enna collina interna Oil seeds 2,397 440,30 Catania montagna interna Oil seeds 2,922 536,73 Catania montagna litoranea Cereals 5,000 471,20 Catania collina interna Oil seeds 2,326 427,25 Catania collina litoranea Oil seeds 2,575 472,99 Catania pianura Oil seeds 2,509 460,87 Ragusa collina interna Cereals 2,200 207,33 Ragusa collina litoranea Cereals 2,584 243,51 Ragusa pianura Cereals 3,590 338,32 Siracusa collina interna Cereals 1,362 128,35 Siracusa collina litoranea Oil seeds 2,700 495,95 Siracusa pianura Oil seeds 2,625 482,18 Sassari montagna interna Cereals 1,750 164,92 Sassari collina interna Cereals 1,667 157,10 Sassari collina litoranea Cereals 1,752 165,11 Sassari pianura Oil seeds 3,999 734,56 Nuoro montagna interna Cereals 1,350 127,22 Nuoro collina interna Cereals 1,536 144,75 Nuoro collina litoranea Cereals 1,772 166,99 Cagliari collina interna Oil seeds 4,000 734,75 Cagliari collina litoranea Oil seeds 4,000 734,75 Cagliari pianura Oil seeds 3,904 717,11 Oristano collina interna Oil seeds 2,991 549,41 Oristano pianura Oil seeds 4,000 734,75 Luxembourg: Oil seeds 2,700 495,95 Nederland: 1 Cereals 7,110 670,04 2 Cereals 5,060 476,85 Ã sterreich : Oil seeds 2,74 503,30 19 . 7 . 97 EN Official Journal of the European Communities No L 190/39 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Portugal : Sequeiro S-C.1 S-C.2 S-C.3 S-C.4 S-C.5 S-C.6 S-C.7 S-M.1 S-A.1 Regadio R-C.1 R-C.2 R-C.3 R-C.4 R-C.5 R-C.6 R-M.1 Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals 1,800 1,400 2,500 4,000 3,500 3,000 1,000 2,000 3,800 9,900 8,400 4,900 2,910 9,000 7,000 4,400 169,63 131,93 235.60 376.96 329,84 282,72 94,24 188,48 358,11 932.97 791.61 461,77 274,24 848,15 659,67 414,65 Suomi: Oil seeds 1,59 292,06 Sverige : Zone 1 Zone 2 Zone 3 Zone 4 Zone 5 Oil seeds Oil seeds Cereals Cereals Cereals 2,674 2,259 4,147 3,626 2,875 491,18 414,95 390,81 341,71 270,94 United Kingdom: England Wales Northern Ireland Scotland (LFA) Scotland (remainder) Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds 3,080 3,140 2,920 2,840 3,450 565,75 576,78 536,36 521,67 633,72